UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM6-K Report of Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 under the Securities Exchange Act of 1934 December 28 , 2016 Commission File Number 001-37 VivoPower International PLC (Translation of registrant’s name into English) 23 Hanover Square Mayfair London W1S 1JB, UK (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F: Form 20-F
